Name: 80/729/EEC: Commission Decision of 15 July 1980 authorizing Ireland to store outside its territory during the third quarter of 1980 beef products held by its intervention agency (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-31

 Avis juridique important|31980D072980/729/EEC: Commission Decision of 15 July 1980 authorizing Ireland to store outside its territory during the third quarter of 1980 beef products held by its intervention agency (Only the English text is authentic) Official Journal L 198 , 31/07/1980 P. 0033****( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 24 . ( 2 ) OJ NO L 329 , 24 . 12 . 1979 , P . 15 . ( 3 ) OJ NO L 128 , 24 . 5 . 1977 , P . 1 . COMMISSION DECISION OF 15 JULY 1980 AUTHORIZING IRELAND TO STORE OUTSIDE ITS TERRITORY DURING THE THIRD QUARTER OF 1980 BEEF PRODUCTS HELD BY ITS INTERVENTION AGENCY ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/729/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 805/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN BEEF AND VEAL ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2916/79 ( 2 ), HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1055/77 OF 17 MAY 1977 ON THE STORAGE AND MOVEMENTS OF PRODUCTS BOUGHT IN BY AN INTERVENTION AGENCY ( 3 ), AND IN PARTICULAR ARTICLE 4 THEREOF , WHEREAS ARTICLE 1 ( 1 ) OF REGULATION ( EEC ) NO 1055/77 PROVIDES THAT INTERVENTION AGENCIES MAY NOT STORE PRODUCTS THEY HAVE BOUGHT IN PURSUANT TO COMMUNITY PROVISIONS OUTSIDE THE TERRITORY OF THE MEMBER STATE WITHIN WHOSE JURISDICTION THEY FALL UNLESS THEY HAVE OBTAINED PRIOR AUTHORIZATION ; WHEREAS IRELAND HAS APPLIED FOR AUTHORIZATION TO TRANSPORT AND PLACE IN STORAGE IN OTHER MEMBER STATES DURING JULY , AUGUST AND SEPTEMBER 1980 A TOTAL OF 10 000 TONNES OF BEEF HELD BY ITS INTERVENTION AGENCY ; WHEREAS , HAVING REGARD TO STORAGE CAPACITY IN IRELAND AND STORAGE POSSIBILITIES IN BELGIUM , THE NETHERLANDS AND THE UNITED KINGDOM , THIS APPLICATION SHOULD BE APPROVED ; WHEREAS IT IS NECESSARY FOR THE INTERVENTION AGENCY OF A MEMBER STATE ON WHOSE TERRITORY STORAGE TAKES PLACE TO BE INFORMED OF THE LOCATION AND QUANTITY OF THE STOCKS OF PRODUCTS STORED ON THAT TERRITORY BY ANOTHER INTERVENTION AGENCY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . IRELAND IS HEREBY AUTHORIZED TO TRANSPORT AND TO PLACE IN STORAGE , BETWEEN 1 JULY AND 30 SEPTEMBER 1980 : - APPROXIMATELY 9 000 TONNES OF FROZEN UNBONED BEEF IN BELGIUM AND THE NETHERLANDS , - APPROXIMATELY 1 000 TONNES OF FROZEN BONELESS BEEF IN THE UNITED KINGDOM . 2 . THE IRISH INTERVENTION AGENCY SHALL INFORM THE INTERVENTION AGENCY OF EACH MEMBER STATE ON WHOSE TERRITORY STORAGE TAKES PLACE OF THE LOCATION AND QUANTITY OF ITS STOCKS ON THAT TERRITORY , AND OF ANY MOVEMENTS OF SUCH STOCKS . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 15 JULY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT